PER CURIAM.
Plaintiff husband and defendant wife were divorced in 1975. Plaintiff and defendant entered into a property settlement prior to entry of the divorce decree. The terms of that settlement were incorporated into the decree.
Plaintiff filed this suit seeking to set aside the property settlement, not the decree, on the ground that it was procured by duress and to have the court decree an equitable division of the parties’ assets. Defendant introduced the divorce decree and moved for summary judgment on the issue of redivision of the assets. The motion was granted. Plaintiff appeals. We affirm.
Once provisions of the property settlement are incorporated into a decree, terms of the settlement that are consistent with the decree are merged into the decree. Black v. Black, 274 Or 359, 364, 546 P2d 1074 (1976). If plaintiff wishes to challenge the division of the assets, he must attack the decree. Jones v. Jones, 276 Or 1125, 557 P2d 239 (1977). That he has not done.
Affirmed.